Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 12/18/2020. Claim 20 has been amended. Claim 21 has been canceled. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for providing content in a home network. The detailed implementation indicates: (1) An electronic device for providing content in a home network, the electronic device comprising: a communication circuit; a memory; and a processor configured to: receive, via the communication circuit, at least part of audio or video data from a first device of the home network which is outputting the audio or video data; (2) Identify first metadata associated with the audio or video data from the at least part of the audio or video data; (3) Identify a second device of the home network based on the first metadata; (4) Learn and store, in the memory, a user content provision pattern related to the at least part of the audio or video data, when the user content provision pattern is repeated in association with a content provision condition related to the second device, wherein the content provision condition related to the second device is mapped to the first metadata; (5) Acquire the audio or video data based on the first metadata from a third device which provides the audio or video data to the first device; and (6) Transmit the audio or video data to the second device for outputting the audio or video data, if the content provision condition corresponding to the user content provision pattern is met.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


~TBD~


Hung Le
02/10/2021

/HUNG D LE/Primary Examiner, Art Unit 2161